EXHIBIT 10.4
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
July 7, 2009, is by and among AMERICAN PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower as may
from time to time become a party hereto (collectively, the “Guarantors”), the
Lenders party hereto and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement (as defined below).
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of February 6, 2007 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have requested the Required Lenders amend
certain provisions of the Credit Agreement; and
     WHEREAS, the Required Lenders are willing to make such amendments to the
Credit Agreement, in accordance with and subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendment to Section 1.1. The definition of “Permitted Liens” as set
forth in Section 1.1 of the Credit Agreement is hereby amended by deleting the
existing clause (r) in its entirety, adding new clauses (r) and (s) to the end
of such Section to read as follows, and making the appropriate punctuation and
grammatical changes thereto:
     (r) Liens securing Indebtedness permitted under Section 6.1(n); and
     (s) additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $5,000,000 in the aggregate.
     1.2 Amendments to Section 6.1. Section 6.1 of the Credit Agreement is
hereby amended by deleting existing clause (m) in its entirety, adding new
clauses (m), (n) and (o) to the end of such Section to read as follows, and
making the appropriate punctuation and grammatical changes thereto:





--------------------------------------------------------------------------------



 



     (m) Indebtedness of any Subsidiary that is not a Credit Party owing to any
other Subsidiary that is not a Credit Party;
     (n) Indebtedness (whether unsecured or secured by Liens on the assets of
Foreign Subsidiaries) of Foreign Subsidiaries in an aggregate outstanding
principal amount not to exceed $1,000,000 at any one time outstanding; and
     (o) other secured or unsecured Indebtedness of Credit Parties not otherwise
permitted in subsections (a) through (n) above which does not exceed $20,000,000
in the aggregate at any time outstanding.
ARTICLE II
CONDITIONS TO EFFECTIVENESS
     2.1 Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction (or
waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):
     (a) Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Required
Lenders and the Administrative Agent.
     (b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.
     (c) Fees and Expenses. The Administrative Agent shall have received from
the Borrower such other fees and expenses that are payable in connection with
the consummation of the transactions contemplated hereby and Moore & Van Allen
PLLC shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.
     (d) Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE III
MISCELLANEOUS
     3.1 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or

2



--------------------------------------------------------------------------------



 



otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.
     3.2 Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).
     (e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.
     (g) The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.
     3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective Credit
Party Obligations.
     3.4 Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.
     3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this

3



--------------------------------------------------------------------------------



 



Amendment, including without limitation the reasonable fees and expenses of the
Administrative Agent’s legal counsel.
     3.6 Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
     3.7 Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
     3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.
     3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Credit Agreement
on or prior to the date hereof.
     3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     3.11 Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     3.12 General Release. In consideration of the Administrative Agent’s, on
behalf of the Lenders, willingness to enter into this Amendment, each Credit
Party hereby releases and forever discharges the Administrative Agent, the
Lenders and the Administrative Agent’s and the Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as “Bank Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Credit Party
may have or claim to have against any of the Bank Group in any way related to or
connected with the Credit Documents and the transactions contemplated thereby.

4



--------------------------------------------------------------------------------



 



     3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
AMENDMENT TO CREDIT AGREEMENT
     IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

              BORROWER:   AMERICAN PACIFIC CORPORATION,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Vice President, Chief Financial Officer and Treasurer    
 
            GUARANTORS:   AMERICAN PACIFIC CORPORATION,
a Nevada corporation    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Chief Financial Officer and Treasurer    
 
                AMPAC FINE CHEMICALS LLC,
a California limited liability company    
 
           
 
  By:
Name:   /s/ Linda Ferguson
 
Linda Ferguson    
 
  Title:   Secretary    
 
                ENERGETIC ADDITIVES INC., LLC,
a Nevada limited liability company    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Manager    
 
                AMPAC-ISP CORP.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Chief Financial Officer and Treasurer    

 



--------------------------------------------------------------------------------



 



                  AMERICAN AZIDE CORPORATION,
a Nevada corporation    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Treasurer    
 
                AMPAC FARMS, INC.,
a Nevada corporation    
 
           
 
  By:
Name:   /s/ Dana Kelley
 
Dana Kelley    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



AMERICAN PACIFIC CORPORATION
AMENDMENT TO CREDIT AGREEMENT

              ADMINISTRATIVE AGENT AND LENDERS:   WACHOVIA BANK, NATIONAL
ASSOCIATION,
as a Lender and as Administrative Agent    
 
           
 
  By:
Name:   /s/ Scott Santa Cruz
 
Dana Kelley    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as a Lender    
 
           
 
  By:
Name:   /s/ John C. Plecque
 
John C. Plecque    
 
  Title:   Senior Vice President    

 